Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent Number 10860914. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than those of the patent. Thus, any invention meeting the limitations of the patent claims would necessarily meet those of the instant application as well. Further, all the claimed limitations recited in the present application are transparently found in the copending application 10860914 with obvious wording variations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vittimberga et al (US 10354175) in view of Finn (US 2009/0213027).

	Per claim 2, 11 and 20, Vittimberga teaches a method, comprising: providing an antenna assembly layer, the antenna assembly layer comprising an antenna (Fig. 6 teaches antenna with end regions within the window and Fig. 22 and 24 teaches a UV transparent layer);
[ a set of curable connectors disposed on the antenna], and 
a transparent layer supporting the antenna (Fig. 22 and 24 teaches a UV transparent layer); 
placing a contactless chip module on a first side of the antenna assembly layer (Fig. 6, 12 and 13, shows placing a chip module in the recess section of the antenna assembly); 
[directing radiation through the transparent layer, from a second side of the antenna assembly layer, wherein the contactless chip module electrically connects to the antenna via the set of curable connectors]; and 
attaching a card body having a window to the antenna assembly layer (Fig. 5-7), 
[wherein the contactless chip is disposed within the window and does not contact that card body].  
	But, Vittimberga does not explicitly teach a set of curable connectors disposed on the antenna, directing radiation through the transparent layer, from a second side of the antenna assembly layer, wherein the contactless chip module electrically connects to the antenna via the set of curable connectors and wherein the contactless chip is disposed within the window and does not contact that card body. 
	However, in analogous art, Finn teaches a transponder chip being placed on credit card like substrate (abstract, Fig. 1A). Finn further teaches a set of curable connectors disposed on the antenna, directing radiation through the transparent layer, from a second side of the antenna assembly layer, wherein the contactless chip module electrically connects to the antenna via the set of curable connectors (0084, 0099, teaches antenna wires having two ends being bonded to a connector of the IC chip. Paragraph 0330-0331 teaches directing a UV laser wherein the antenna is connected to the chip via bonding pads. 0353 further teaches curing connectors using UV light) and 
wherein the contactless chip is disposed within the window and does not contact that card body (Fig. 1A teaches connectors 108a and 108b being disposed on first and second region and avoiding contact with the window).  
	Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art for Vittimberga to use the well-known bonding method of Finn. The rationale would be to cure/bond the ends of the antenna to the IC chip without contacting the card body.

	Per claim 3 and 12, Vittimberga in view of Finn teaches wherein the set of curable connectors comprise two curable connectors that are electrically conductive and are placed over opposing end regions of the antenna in an uncured state (Finn in paragraph 0084, 0099, teaches antenna wires having two ends being bonded to a connector of the IC chip. Paragraph 0330-0331 teaches directing a UV laser wherein the antenna is connected to the chip via bonding pads. 0353 further teaches curing (originally in uncured state) connectors using UV light. Also see paragraph 0006 and 0031 that teaches electrical conductivity). 

	Per claim 4 and 13, Vittimberga in view of Finn teaches wherein the contactless chip module comprises two electrical contacts configured to physically contact the two curable connectors (Finn in paragraph 0084, 0099, teaches antenna wires having two ends being bonded to a connector of the IC chip. 0353 further teaches curing (originally in uncured state) connectors using UV light).

	Per claim 5 and 14, Vittimberga in view of Finn teaches wherein the curable connectors comprise a conductive epoxy material (0192 teaches epoxy material).  

	Per claim 6 and 15, Vittimberga in view of Finn teaches wherein the transparent layer is a UV-transparent layer (see rejection of claim 1, where Finn teaches UV transparent layer), and wherein the curable connectors extends partially over a set of end regions of the antenna, and partially over exposed regions of the UV-transparent layer, not covered by the antenna (see Finn’s Fig. 1A, 3C, 3D, 3E and 5A).  	

	Per claim 7 and 16, Vittimberga in view of Finn teaches wherein the card body comprises a metallic body, wherein an outer portion of the antenna extends subjacent to the metallic body, the method further comprising: providing an insulator material between the outer portion of the antenna and the card body before the attaching the antenna assembly layer (See Vittimberga’ s Fig. 12 and 13 for card being conductive. See Finn’s paragraph 0086 that teaches conductive substrate. Paragraph 0006, 0029 and 0107 that teaches insulators used between the layers).  .

	Per claim 8 and 17, Vittimberga in view of Finn teaches wherein the radiation comprises UV radiation that cures the curable connectors (Finn in paragraph 0353 further teaches curing connectors using UV light).  

	Per claim 9 and 18, Vittimberga in view of Finn teaches wherein, the radiation is directed as one or more laser beams characterized by an electromagnetic wavelength in an ultraviolet range, that impinges upon each curable connector of the set of curable connectors (0086 teaches electromagnetic wavelength. 0031 teaches using a laser beam to cure the connectors. 0353 further teaches curing connectors using UV light).    

	Per claim 10 and 19, Vittimberga in view of Finn teaches wherein attaching the card body having the window to the antenna assembly layer comprises placing the card body in alignment with the antenna assembly layer in a manner that positions the window around the contactless chip (Fig. 1A teaches connectors 108a and 108b being disposed on first and second region and avoiding contact with the window. Also see Finn’s Fig. 1A and 3B and Fig. 4 and 5.).  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Maeng et al (US 2019/0236433) 0021 teaches UV curable antenna module

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/Primary Examiner, Art Unit 2685